Title: From Thomas Jefferson to Jean & David Baux, 28 December 1788
From: Jefferson, Thomas
To: Baux, Jean,Baux, David



Gentlemen
Paris Dec. 28. 1788

I received your favor of the 12th. of Dec. some days ago. Immediately on the appearance of the Arret of Sep. 28. I had applied to the ministry for such an explanation of it as should shew it was not intended to extend to the whale o[ils] of the United States, nor to abridge the privileges given us by the Arret of Dec. 29. They promised to take it into consideration and in the mean time to give orders in the ports for t[he] reception of any oils which should arrive before their final decision. I supposed these orders received at the ports, till your letter informed me of the contrary. I immediately made enquiry into the matter, and it is not till this morning I have been able to get a copy of the order given, and which bears date the 11th. inst., that is to say, the day before  the date of your letter to me. Consequently it will have been received in your port before the present letter reaches you. I expect every day to receive an explanatory arret exempting our whale oils altogether from the operation of the arret of Sep. 28. and as soon as received shall give notice of it thro’ the agents for the United states in the several ports. I have the honour to be with much consideration gentlemen your most obedt. humble servt.,

 Th: Jefferson

